NO.  07-09-0194-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL B
                                       
                               FEBRUARY 24, 2010
                          __________________________
                                       
                           GLORIA RAMIREZ, APPELLANT
                                       
                                      V. 
                                       
                         THE STATE OF TEXAS, APPELLEE
                          __________________________
                                       
              FROM THE 137[TH]  DISTRICT COURT OF LUBBOCK COUNTY;
                                       
              NO. 2009-422,964; HONORABLE CECIL G. PURYEAR, JUDGE
                          ___________________________
                                       
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
                              MEMORANDUM OPINION
                                       
                                       
Appellant, Gloria Ramirez, was convicted of one count of injury to a child, 14 years of age or younger, and six counts of endangering a child.  The jury sentenced appellant to a term of confinement of ten years in the Institutional Division of the Texas Department of Criminal Justice and a fine of $10,000 on the injury to a child conviction.  The jury sentenced appellant to two years in a State Jail Facility and a fine of $2,000 on each of the child endangering charges.  All sentences were to be served concurrently.  Appellant has appealed the judgments of conviction.  We affirm.
Appellants attorney has filed an Anders brief and a motion to withdraw.  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion, the record reflects no reversible error upon which an appeal can be predicated.  Id. at 744-45.  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial courts judgment.  Additionally, counsel has certified that he has provided appellant a copy of the Anders brief and motion to withdraw and appropriately advised appellant of his right to file a pro se response in this matter.  Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a pro se response.  Appellant has not filed a response. 
By his Anders brief, counsel raises grounds that could possibly support an appeal, but concludes the appeal is frivolous.  We have reviewed these grounds and made an independent review of the entire record to determine whether there are any arguable grounds which might support an appeal.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We have found no such arguable grounds and agree with counsel that the appeal is frivolous.
Accordingly, counsels motion to withdraw is hereby granted and the trial courts judgment is affirmed.

			Mackey K. Hancock
				Justice

Do not publish.